
	
		V
		111th CONGRESS
		1st Session
		H. R. 1291
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Commandant of the Coast Guard to convey to
		  the Cornerstone Christian Academy, located in Cheboygan, Michigan, certain real
		  property under the administrative jurisdiction of the Coast Guard, and for
		  other purposes.
	
	
		1.Conveyance of Coast Guard
			 property in Cheboygan, Michigan
			(a)Authority To
			 conveyThe Commandant of the
			 Coast Guard shall expeditiously convey to the Cornerstone Christian Academy,
			 located in Cheboygan, Michigan, without consideration, all right, title, and
			 interest of the United States in and to all real property under the
			 administrative jurisdiction located at 900 S. Western Avenue in Cheboygan,
			 Michigan, subject to all easements and other interests in the property held by
			 such other person.
			(b)Identification
			 of propertyThe Secretary shall identify, describe, and determine
			 the property to be conveyed pursuant to this section.
			(c)NEPA review
			 requiredNotwithstanding
			 subsection (a), the Secretary shall not convey property under subsection (a)
			 before the date the Secretary issues a statement in accordance with section
			 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)) for the conveyance.
			
